BROADDUS, P. J.
The plaintiff began this suit in the probate court against the defendant as the executor of the will of John W. Smith, deceased, on the following demand:
“The Estate of J. W. Smith, "Deceased, to Kenneth Smith, Dr.
To $240.00 which deceased owed the claimant since the year 1887 ..................$240.00
To interest on $240.00 at 6 per cent since the year 1887 ........................ 259.20
To services rendered as per contract from October 5,1901, to October 5,1902 .......... 200.00
To services rendered as per contract from October 5, 1902, to October 5, 1903 .......... 200.00
To services rendered as per contract from October 5, 1903, to October 5, 1904 .......... 200.00
To services rendered as per contract from October 5, 1904, to October 5, 1905 .......... 200.00
To services rendered as per contract from October 5,1905, to December 17,1905 ........ 38.00
To principal of promissory note herewith filed 50.00.”
The defendant filed a counterclaim consisting of five promissory notes executed by the plaintiff and payable to deceased, to-wit: one note, $50.00, dated May 2, 1900, payable in two months after date with eight per cent compound interest; one for $30.00, dated May 18, 1902, due one day after date, bearing six per cent compound interest; one for $30.00, due in one day, bearing six per *483cent compound interest; one for $125.00, dated June 26,1902, payable two years and twenty-seven days after date, bearing eight per cent compound interest; and one due for $80.00, dated April 30, 1904. The plaintiff recovered in the probate court and defendant appealed to the circuit court, where the plaintiff again prevailed, and the defendant appealed to this court. On the trial, plaintiff abandoned the first two items of his account.
It appears from the testimony in the case that plaintiff had been living with his grandfather, the deceased, for several years prior to the 5th day of October, 1901, the date of the first item of the account now in controversy. In order to prove a Contract with his grandfather, the plaintiff introduced a witness by the name of Sam Smith who, in answer to an interrogatory, said: “Well, at the time I was living on John Smith’s property (the property of deceased) in the hotel there, and I went up to see Uncle John that morning about fixing the locks on the doors of the house and Mr. Smith, Uncle John, and Ken was there when I drove around, and I made the remark, ‘Uncle Johnny, I wish you would go down there and fix some locks on the doors,’ and he says, ‘All right, I will have Ken to fix them,’ and we kept talking on, first one word and another, and he says, ‘Ken is talking about going off,’ and he says, ‘I have tried to get him to stay here. I have offered him $200 a year if he will stay, but he has not said he would take it or not.’ This was about the first of October, 1901.” Plaintiff’s mother testified that he was eighteen years of age at the date of the alleged contract. According to her testimony prior to the time mentioned she lived on property adjoining deceased, during which time plaintiff was with his grandfather part of the time, nursing him in his sickness and acting as if he was his son; that about October she moved away and left plaintiff with deceased, from which time he lived *484with his grandfather until he died. She further testified that deceased told her, that he wanted plaintiff to stay with him as he could take care of him better than any one else, and that ' if plaintiff would stay with and take care of him he would do what was right by him. It appears from the evidence that plaintiff conducted for a while a small grocery business in Clarksburg, which ostensibly belonged to deceased; that he attended to his business generally, and nursed and worked for him from October, 1901, except at intervals, to the date of his death. It was shown that the services of plaintiff were important and valuable to the deceased.
The first point raised by defendant is that plaintiff’s statement is wholly insufficient and does not state a cause of action. It is held that a statement of claimant filed in a probate court as follows, “To Services Rendered from July, 1869, to February, 18T2, $2,500.00,” should upon motion be made more definite. The statement here filed is much more specific. At least it stated a cause of action imperfectly which was amendable. In Seligman v. Rogers, 113 Mo. 648, the statement was thus:
“New York, June 1, 1883.
“Mr. C. W. Rogers, in account with J. & W. Seligman & Co., 1883:
June 1. To first installment of subscription,
June first, one thousand shares Atlantic
& Pacific stock......................$10,000.00,”
and so on for similar stock. The court held that the statement was wholly insufficient to sustain a judgment on the ground that it gave no notification that plaintiff would expect to prove a loan or money advanced for Rogers’ benefit. Here, however, the executor was notified that plaintiff would expect to prove that he had a contract with deceased that he was to pay him $200 for *485his services annually. In Brashears v. Strock, 46 Mo. 221, the statement was as follows:
“M. F. Strock, A. Seibert, H. Garlock, Jesse
Hall, John G. Kelly, To Richard Brashers. $50.00.”
The court held the statement wholly bad as it gave no information whatever to defendant of the grounds upon which plaintiff sought to recover. A similar statement to the one here was approved in Byrne v. Railway, 75 Mo. App. 36. We think the statement sufficient under all the authorities.
The question is raised as to whether the plaintiff proved the alleged contract. The evidence shows without contradiction that deceased said that he had offered plaintiff $200 a year to stay with him, and it sufficiently appears that he did stay with him from tha,t time until his death except during certain intervals. It is not necessary that there should have been proof of assent by the plaintiff by the speaking of words, bnt an overt act of acquiescence of the offer was sufficient. [Botkin v. McIntyre, 81 Mo. 557; Brown v. Smith, 113 Mo. App. 59; Arnold v. Cason, 95 Mo. App. 426; Murray v. Crooks, 79 Mo. App. 89; Kendall Boot & Shoe Co. v. Bain, 46 Mo. App. 581.]
And the fact that plaintiff was sometimes absent from.the home of deceased on his own business was a circumstance going to disprove assent by him of the offer of the deceased, but it was not conclusive evidence upon that question. It may have been that plaintiff’s "grandfather assented to such intervals of absence, as plaintiff continued with him afterward, rendering useful and necessary service. If the deceased was satisfied with the manner in which plaintiff performed his part of the contract, no one else had the right to complain. Neither is the fact that during the time mentioned plaintiff executed the various promissory notes payable to deceased conclusive evidence against the existence of the contract. Such conduct is not inconsistent with the conclusion that *486there was a contract. It may have been the manner ad-adopted by deceased of evidencing payments made to plaintiff, or evidence of money borrowed from him to be accounted for on settlement.
The instructions of the court placed the case fairly to the jury under the law. And we fail to see that the one numbered three given for plaintiff is subject to the criticism suggested by defendant. Finding no error on the trial, the cause is affirmed.
All concur.